EXHIBIT10.2.2 December 1, 2008 Seven Arts Pictures Inc. f/s/o Peter M. Hoffman 6121 Sunset Boulevard, Suite 512 Los Angeles, California 90028 Re: Employment Agreement Amendment Gentlemen: Please make reference to that certain Employment Agreement between you and us dated September 2, 2004 (the "Employment Agreement"). By the execution of this letter by you and us, the Term of the Employment Agreement shall be extended until December 31, 2013. Except as amended hereby, the Employment Agreement shall remain in full force and effect. Please confirm your agreement to the foregoing by signing below where indicated. Very truly yours, SEVEN ARTS PICTURES PLC By: /s/ Elaine New AGREED AND ACCEPTED SEVEN ARTS PICTURES INC. /s/ Peter Hoffman Peter M. Hoffman
